                                  1

                                  2

                                  3

                                  4                                   UNITED STATES DISTRICT COURT

                                  5                                  NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      UNITED STATES OF AMERICA,
                                                                                          Case No. 18-cv-04788-PJH
                                  8                     Plaintiff,

                                  9              v.                                       ORDER DENYING CONSIDERATION
                                                                                          OF DEFENDANTS’ FILINGS
                                  10     WALTER JAMES KUBON, et al.,
                                                                                          Re: Dkt. No. 94-96
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          The court is in receipt of defendants’ “Mandatory Judicially Noticed Prima Facie
                                  14   Evidence,” Dkts. 94, 96, as well as their “Notice of Stay of Proceedings,” Dkt. 95. As
                                  15   previously and repeatedly indicated, this action is on appeal before the United States
                                  16   Circuit Court for the Ninth Circuit (“Ninth Circuit”). U.S. v. Kubon et al., 19-16059. The
                                  17   filing of a notice of appeal divests a district court of jurisdiction to consider aspects of the
                                  18   case involved in the appeal. Griggs v. Provident Consumer Disc. Co., 459 U.S. 56, 58
                                  19   (1982) (“The filing of a notice of appeal is an event of jurisdictional significance—it
                                  20   confers jurisdiction on the court of appeals and divests the district court of its control over
                                  21   those aspects of the case involved in the appeal.”).
                                  22          The court will not consider any future filings unless this case is remanded by the
                                  23   Ninth Circuit.
                                  24          IT IS SO ORDERED.
                                  25   Dated: December 17, 2019
                                  26                                                  /s/ Phyllis J. Hamilton
                                                                                      PHYLLIS J. HAMILTON
                                  27                                                  United States District Judge
                                  28
